DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, an eighth transistor; and a capacitor, wherein a first terminal of the first transistor is directly connected to a gate terminal of the second transistor, a first terminal of the fourth transistor, a gate terminal of the fifth transistor, a first terminal of the seventh transistor, and a first terminal of the capacitor, wherein a first terminal of the second transistor is directly connected to a first terminal of the third transistor, a second terminal of the capacitor, and an output terminal, wherein a gate terminal of the third transistor is directly connected to a gate terminal of the fourth transistor and a first terminal of the eighth transistor, wherein a first terminal of the fifth transistor is directly connected to a first terminal of the sixth transistor and a gate terminal of the eighth transistor, wherein a gate terminal of the sixth transistor is directly connected to a second terminal of the sixth transistor, wherein a second terminal of the second transistor is configured to be supplied with first clock signal, wherein a second terminal of the fourth transistor is directly connected to a second terminal of the fifth transistor and a second terminal of the seventh transistor, and wherein a second terminal of the eighth transistor is configured to be supplied with second clock signal as called for in claims 2, 8 and 14.  Therefore, claims 2-19 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/22/2022